Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification includes reference to related applications that should be updated with their relevant patent numbers.
The specification includes reference to a number of acronyms without properly defining them, such as USB, WLAN, etc. Applicant should include the full name of these acronyms as they may change in time or due to context.
The use of the terms Bluetooth, WiMax, and Texas Instruments, which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, and 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended independent claim 1 to state “wherein for each time the second instruction is repeatedly issues, the pipeline register receives an opcode corresponding to the second instruction” but this limitation lacks support in the original disclosure. Applicant points to FIG. 7, 8A, and 8B along with [0097] for support but these sections fail to describe the limitation in sufficient detail to show that applicant had possession of the limitation. Specifically while [0097] mentions “issue the same instruction identically a number of times” and “instruction pipe register 3810…is fed by micro-opcode line 3812” the specification doesn’t note the opcode is received each time as now claimed. The system could do this as claimed but it’s also possible the register could also be loaded once, as in Irvine, and just repeat the instruction – the specification doesn’t appear to indicate this one way or the other. Applicant appears to be adding this limitation solely to get around the reference, narrowing the scope of the claim beyond what is described in sufficient detail in the original disclosure. Accordingly, the limitation is not supported.
Claim 8 has been amended similarly to claim 1 above and is rejected for the same reason. Claims 4-5 and 10-17 depend on claim 1 or 8 and thus rejected for the same reason.
With further regard to claims 11-17, the claims contain limitations that generally appear to be directed at different embodiments and do not seem to have clear indication of possession or intention to combine the limitations as currently claimed. Applicant has elected the embodiment of the scan controller (e.g. [0018]) but there is no discussion of the scan controller combined with the embodiments as claimed. Examiner advises applicants to cancel the claims in question or to show support in the context of the scan controller embodiment.

Prior Art Considerations
Claims 1-5, 8, and 10-17 are currently rejected under 35 USC 112 and are thus not allowable. However, Examiner notes that the prior art of record fails to teach “wherein for each time the second instruction is repeatedly issues, the pipeline register receives an opcode corresponding to the second instruction” in view of the rest of the limitations of claim 1. Similarly for claim 8.
The closet art, Irvine (“Assembly Language For Intel-Based Computer”), teaches: a bias value generator circuit having a counter register (§ 4.5.3 ecx counting the number of loops), the bias value generator circuit configured to supply a varying bias value in a programmable range (§ 4.5.3 the add ax, [edi] instruction with the edi being an integer value that’s varied by incrementing the point to the next integer in the array, making edi a bias value, the range being set to length of the array which is defined as part of the program. The control unit would point to the next new integer on each repeated access, thus generating a value); a pipeline register (§ 4.5.3 ax being the accumulator, a type of register pipeline); an instruction circuit (§ 4.5.3 ALU) responsive to a first instruction to program the range of the bias value generator circuit (§ 4.5.3 mov ecx, LENGTHOF intarray instruction with ecx setting the loop counter [range]) and further responsive to a second instruction having an operand to repeatedly issue the second instruction to the pipeline register (§ 4.5.3 add ax, [edi] will be repeated and the result stored to ax, the accumulator) with the operand varied in an operand value range determined as a function of the varying bias value (§ 4.5.3 the [edi] operand will be varied over the range set when defining the array); and a scan controller having at least one scan path linking the counter register and the pipeline register to the scan controller (§ 4.5.3 the control unit links the counter, ecx, and accumulator, ax, through processing). However, Irvine does not explicitly teach that the opcode is repeatedly issued each time. This would appear to run contrary to most systems, even Irvine, where the instruction would be repeated without sending the opcode again and again as doing so would only appear to waste processing resources, that is to say if the value is already in the register there’s no need to send it each time. As such Examiner can also find no reasoning to modify Irvine to send the opcode each time absent hindsight reconstruction.
Examiner notes that the subject matter that is considered allowable over prior art is the very subject matter that is rejected under 112 so changes to resolve the 112 rejection will likely remove the allowable subject matter, thus opening the claims to rejection under Irvine again.

Response to Arguments
Applicant’s arguments, see page 8, with respect to Irvine and the opcode have been fully considered and are persuasive.  The corresponding 102 and 103 rejections have been withdrawn.
Applicant’s arguments, see page 8, with respect to Irvine and the scan controller are considered moot in light of the above.
Applicant’s arguments, see page 6, with respect to the 112 rejections for claims 11-17 have been considered but are not persuasive. The issue at hand is not whether or not the scan controller from claim 9 has been incorporated but rather that the limitations from claims 11-17 appear to be from an embodiment different from the scan controller, the elected embodiment, and there does not seem to be a clear indication of possession or intention to combine the limitations as currently claimed. 
Examiner notes that Applicant did not respond to specification objections by either amending the specification or making remarks to the objections and thus the remarks border on non-responsive. Given that Applicant appears to have made a bona-fide attempt the remarks are being considered as complete this time but may be held non-responsive in the future should Applicant not address all matters, see MPEP 714.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183